19-23649-rdd   Doc 3723     Filed 09/01/21 Entered 09/01/21 12:37:50      Main Document
                                        Pg 1 of 2



August 30, 2021

Judge Robert D. Drain
U.S. Bankruptcy Court
For the Southern District of New York
300 Quarropas Street
White Plains, New York 10600

In re: Purdue Pharma L.P., et al.
Case No. 19-23649 (RDD)
United States Bankruptcy Court for the Southern District of New York

Dear Judge Drain:

Dear Judge Drain, and the Sackler Family,

I have previously sent a letter to all involved with regard to my husband Troy Lubinski.
I am now requesting fees and payments for my costs, due to the over prescribed
medication of OxyContin to Troy Lubinski, from the encouragement of the greed of
the Sackler family:
Medical bills = $159,000
Bankruptcy fees = $10,000
Hazelton Treatment = $25,000
Foreclosure on our home = $100,000
Counseling for myself and children = $12,000
Loss of personal property due to being pawned for more OxyContin = $50,000
Pain and suffering = $300,000
Loss of life of our beloved Troy = can we put a price on his life, of course not, but it’s
worth more than $48,000.

I see all the lawyers, and representatives putting in for fees they have earned, taking
the money that should be paid to the victims who actually lived the suffering and pain.



Please pay in receipt of this email.
Sincere and broken,
Stephanie Lubinski
2419 Radisson Woods Drive NE
Blaine, MN 55449
612-280-2695
19-23649-rdd   Doc 3723   Filed 09/01/21 Entered 09/01/21 12:37:50   Main Document
                                      Pg 2 of 2
